DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behzad et al. (U.S. 6,496,067)].
Regarding claims 15 and 20, Behzad et al. (hereinafter, Ref~067) discloses (please see Fig. 9 and related text for details) a class AB circuit (circuit of Fig. 9), comprising: 
an input pair of transistors (e.g. transistors 42/44 of Fig. 9); 
a bias transistor (e.g., e.g., transistor 52 of Fig. 9) having a bias transistor gate, a bias transistor drain, and a bias transistor source, the bias transistor drain coupled (please note the drain is coupled to the gate) to the input pair of transistors and the bias transistor source adapted to be coupled to ground as seen from Fig. 9; and 
a resistor (54 and/or 56 of Fig. 9) coupled between the bias transistor gate (gate of 52 of Fig. 9) and the input pair of transistors (42/44 of Fig. 9), meeting claims 15 and 20.  


Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a feedback transistor having a feedback transistor gate, a feedback transistor source, and a feedback transistor drain, the feedback transistor source coupled to ground and the feedback transistor drain coupled  to the second transistor gate; and a resistor coupled between the second transistor gate and the feedback transistor gate” structurally and functionally interconnected with other limitations in the manner as cited in the claims.
Claims 8-14 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a negative feedback circuit coupled to the first transistor gate, the negative feedback circuit adapted to bias the first transistor to provide negative feedback to the circuit, the negative feedback circuit comprising: a second transistor having a second transistor gate, a second transistor source, and a second transistor drain, the second transistor source adapted to be coupled to ground and the second transistor drain coupled to the first transistor gate; a resistor coupled between the first transistor gate and the second transistor gate; a third transistor having a third transistor gate, a third transistor source, and a third transistor drain, the third transistor gate coupled to the output of the circuit and the third transistor drain coupled to the first transistor drain; a fourth transistor having a fourth transistor gate, a fourth transistor source, and a fourth transistor drain, the fourth transistor gate coupled to the output of the circuit and the third transistor source adapted to be coupled to ground; and a current mirror coupled between the third transistor source and the fourth transistor drain” structurally and functionally interconnected with other limitations in the manner as cited in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F 8-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843